Citation Nr: 0610039	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  05-11 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a 
bilateral foot injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served from February 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence of record shows that a bilateral 
foot disorder was not identified during service.  Nor is 
there any competent medical evidence that otherwise links a 
currently diagnosed bilateral foot disorder to an incident in 
veteran's service.  


CONCLUSION OF LAW

Residuals of a bilateral foot injury were not incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1154, 5107, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.
In correspondence dated in December 2003 and February 2004, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to service connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2005).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103, 127 (2005). 

In the correspondence dated in December 2003, the RO 
requested from the veteran dates of medical treatment during 
service and statements from persons who knew the veteran 
during service and know of any disability he had while on 
active duty.  The RO also requested records and statements 
from service medical personnel, employment physical 
examinations, medical evidence from private facilities since 
military service, pharmacy prescription records, and 
insurance examination reports.  Finally, the RO requested the 
veteran send any medical reports he had, or enough 
information such that the RO could obtain medical records not 
in his possession on his behalf.  A generalized request for 
any other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.  Mayfield, 
19 Vet. App. at 127.    

In Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506, the 
Court of Appeals for Veterans Claims held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service-connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board notes that the VCAA notice failed to address the 
elements of the degree of disability or the effective date of 
disability.  In the current appeal, service connection is 
being denied, thus any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the March 
2004 rating decision, February 2005 Statement of the Case 
(SOC), and June 2005 Supplemental Statement of the Case 
(SSOC).  Together, these documents provided the veteran with 
notice as to the evidence needed to substantiate his claim 
and the reasons for the decision.  The SOC and SSOC provided 
the veteran with notice of all of the laws and regulations 
pertinent to his claim, including the law and implementing 
regulations of the VCAA.  The Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.   

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and the 
private medical records of Dr. F.H. that the veteran asked 
the RO to obtain on his behalf.  The RO attempted, but was 
unable to obtain the veteran's ROTC records due to their 
unavailability.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Evidence

The veteran's Report of Separation, dated in December 1945, 
listed his military specialties as rifleman, supply clerk, 
and cook.  The veteran's Certificate of Honorable Discharge, 
dated in January 1946, indicated that he participated in 
action against the enemy at Peleliu, Palau Islands, in 
September and October 1944.  According to that document, the 
veteran received no wounds in service.

The veteran's service medical records do not note any 
treatment for a bilateral foot injury.  

In the veteran's Application for Compensation Benefits, dated 
in October 2003, the veteran claimed that on or around 
December 1943, he injured his feet while serving in 
Guadacanal.  He recalled that he was unable to walk and was 
reassigned as an assistant cook.  He claimed that he still 
had foot problems marked by an inability to stand for any 
length of time, and difficulty in walking.

In a statement dated in December 2003, the veteran recalled 
entering the Air Force ROTC at Mississippi State College.  At 
summer training at Keesler Air Force Base, he was unable to 
complete a ten mile hike due to his foot problems.  He spent 
two days at the base hospital before being release from ROTC.

Medical records from Dr. F.H., dated in November 2003, 
indicated that he treated the veteran for a bilateral foot 
disorder.  Dr. F.H. noted that an x-ray from July 2001 
revealed that the veteran had a broken left toe, and an x-ray 
from July 1998 showed arthritis.  Dr. F.H. also noted that 
the veteran complained of numbness and pain in both feet 
after standing for more than three minutes.  The veteran 
reported that he could walk without problems.  The veteran 
reported occasional gout.  Upon physical examination, Dr. 
F.H. noted no redness, swelling, or tenderness in either 
foot.  Both feet had full range of motion and were neuro-
vascularly intact.  Dr. F.H. diagnosed pain in joint 
ankle/foot.

The veteran submitted lay statements from two acquaintances.  
The first was from J.S., a neighbor of the veteran's.  In his 
statement, dated in April 2004, J.S. said that he had known 
the veteran for twelve years and that during that time he 
recalled that the veteran was unable to stand for long 
periods of time.  J.S. said that the veteran told him he 
could not stand because he hurt his feet in World War II.  

The second lay statement of an acquaintance was that of E.N.  
In his statement, dated in April 2004, E.N. testified that he 
had known the veteran for fifty-six years and that the two of 
them worked together.  At work, E.N. recalled, the veteran 
was unable to stand for a long period of time.  The veteran 
told E.N. that he was unable to stand because he hurt his 
feet in Guadalcanal.  E.N. also stated that after the two of 
them had retired, the two men and their wives took occasional 
trips.  During these trips, E.N. recalled, the veteran was 
forced to sit because he was unable to walk for long periods 
like the others.       

At a hearing before the Regional Office Decision Review 
Officer in September 2005, the veteran testified that prior 
to service he worked as a drill press operator, an occupation 
requiring him to be on his feet ten hours a day.  He stated 
that he had no problems performing this job.  The veteran 
stated that he entered the service in February 1943, and that 
after completing training without problems, was deployed to 
New Caladonia, and then Guadalcanal.  When the veteran 
arrived at Guadalcanal, there was no more fighting except for 
a few snipers in the hills and around the camp.  While there, 
the veteran volunteered for a mission requiring him to carry 
a tripod for a 130 caliber machine gun.  The veteran recalled 
that the tripod weighed at least forty pounds and that he 
carried it along with his personal gear, including a rifle.  
This mission required his crew to walk in ankle deep mud 
throughout the night.  Upon returning from the mission, he 
had swollen and "broken out" feet that the veteran and his 
comrades called "jungle rot."  He testified that he was 
unable to walk and his feet hurt upon movement.  He then 
received treatment at a "sick bay", which was actually just 
an area hospital of tents.  While at the hospital, the staff 
cleaned his feet, applied salve, taped the feet, and gave the 
veteran a shot.  The veteran was on a cot for three days.

After this incident, the veteran reported that his feet were 
never the same and that he was unable to stand for long 
periods or walk long distances as he could before the injury.  
After the injury, the veteran was unable to perform the same 
duties as he had before, so he asked to become a cook.  He 
chose this job because it allowed him to sit.  After service, 
he did not return to his civilian job operating a drill press 
because of the physical demands.  Instead, he chose to attend 
Mississippi State College.  At Mississippi State College, he 
joined the ROTC, but had to quit because his feet prevented 
him from completing a ten mile hike.  

The veteran also reported occupational limitations because of 
his feet.  He said he could only work outside sales jobs as 
opposed to inside sales jobs because he was unable to stand 
on the sales floor.  He also claimed that he could have 
obtained a production job with another company that paid more 
than what he made with his current job, but knew that he 
would be unable to meet the physical demands of such a job.  
The veteran also reported that his injury limited activities 
with his family because of the burning sensation that 
occurred when he had to stand for long periods.
   
The veteran saw a doctor sometime around 1948 in Tennessee 
for weekly treatment for his foot problem, but the doctor 
died before the veteran noticed any improvement.  The veteran 
decided not to seek further treatment at that time.  

The veteran testified that he did not report his foot problem 
upon separation because he wanted to return home without 
delay.  He testified that his mother was sick, his brother 
had been killed in Germany, and that he had been away from 
his family for four years.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

The medical evidence of record only shows that the veteran is 
currently diagnosed with pain in the joint ankle/foot.  The 
examination report from Dr. F.H, dated in November 2003, 
indicated that x-rays taken in 1998 and 2001, showed that the 
veteran had arthritis in his feet and a broken left toe.  The 
competent medical evidence, however, does not show that these 
disorders are connected to the veteran's service.  The 
veteran reported that the in-service injury occurred after 
walking throughout the night in ankle deep mud.  The veteran 
described the symptoms associated with the injury as swollen 
and broken-out feet that became painful upon movement.  The 
immediate treatment for that injury, which consisted of a 
thorough cleaning of the feet, the application of an 
ointment, an injection, and a foot taping, indicated that the 
injury resulted in a skin disorder.  There are no records of 
treatment or diagnosis of a skin disorder of either foot 
after service.  The medical evidence of record shows that the 
veteran received no treatment for any type of foot disorder 
after service until 1998, when x-rays revealed the presence 
of arthritis.  In the physical examination report, dated in 
November 2003, Dr. F.H. indicated that both feet and ankles 
were without any redness, swelling, or tenderness.  Further, 
Dr. F.H. noted that the feet had full range of motion and 
were neurovascularly intact.  While the veteran's 
recollection of receiving treatment for jungle rot in 
Guadacanal is credible, the Board concludes that the evidence 
tends to show that the condition was acute and transitory as 
there is no evidence that a skin disorder currently exists.   

Regarding the lay statements of the veteran's acquaintances, 
the Board recognizes their value in determining that the 
veteran has had foot problems for quite some time.  However, 
where, as here, the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board concludes that a bilateral foot disorder was not 
incurred during service.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a 
bilateral foot injury is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


